Citation Nr: 0307321	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  98-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington,West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1973.

This appeal originates from a May 1998 rating decision in 
which the RO denied the veteran's claim for service 
connection for PTSD.  The veteran submitted a notice of 
disagreement with the decision in July 1998, and a statement 
of the case was issued in August 1998.  The veteran perfected 
his appeal to the Board of Veterans' Appeals (Board) in 
October 1998.  This case was previously before the Board in 
March 2000 at which time the claim was found to be well 
grounded and referred to the RO for further development.

In November 1999, a hearing was held before the undersigned 
Board Member in Washington, D.C.  A transcript of that 
hearing is of record.  In a recent statement in December 
2002, the veteran indicated that he was "able to meet the 
BVA at any time."  It is unclear whether the veteran was 
expressing his desire to attend another hearing; however, 
further clarification in this matter is not necessary in 
light of the favorable decision that follows.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran engaged in combat with the enemy in service 
by participating in operations against the Vietcong in 
Vietnam, to which the veteran's reported stressor of coming 
under enemy fire on several occasions is related.  

3.  The record includes medical evidence reflecting diagnoses 
of PTSD and references to the veteran's combat and war 
experiences, to include coming under enemy fire during 
Vietnam.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for establishing service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the appeal, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

II.  Background

The veteran's service personnel records reflect that veteran 
had served with a combat engineer unit, and that his military 
specialty was wireman; he served a one month and 18 day-tour 
in Vietnam.  

The veteran's service medical records are devoid of 
complaints or treatment of a psychiatric nature, and include 
a November 1971 consultation report from the division of 
psychiatry showing that he had no psychiatric diagnosis.

In September 1997, the veteran was admitted to a VA medical 
facility complaining of depression for the previous eight or 
nine months and suicidal ideation.  

In November 1997, the veteran was transferred to a VA PTSD 
program.  In regard to his military history, the following is 
noted , "[The veteran's] worst combat experience that still 
vivid in his memory were when he first got to Vietnam, the 
constant enemy attack at nights, also hearing the constant 
firing at night."  He also reported having to load and 
unload body bags and having to transport the casualties and 
wounded to headquarters every morning.  He further said that 
he saw two men caught in a burning truck.  Nursing discharge 
notes show that the veteran was to continue therapy at a VA 
medical center and continue to address "unsolved" symptoms 
of PTSD.

In January 1998, the veteran filed a claim for service 
connection for PTSD asserting that the condition developed as 
a result of serving in a combat area in Vietnam.

During a VA psychiatric examination in February 1998, the 
veteran said that he functioned as a radio operator and 
telephone lineman in Vietnam and reported coming under fire 
while in convoys.  He said he directly witnessed casualties 
from gunfire and incoming rockets and mortar and had to place 
bodies, some severely militated and decomposed, in body bags.  
He reported feeling nervous ever since service with episodes 
of irritability and depression.  His employment history 
included working as a machine operator for eleven years until 
1980, a housekeeper at a VAMC in 1981, an electrical worker 
until 1985 and a self-employed house painter from 1985 to 
1988.  He last worked in 1997.  He was diagnosed as having 
PTSD.

In a May 1998 statement, the veteran's wife at that time said 
that the veteran's behavior changed at some point after 
service and that he began drinking and stopped working.  She 
said that he would sometimes disappear for entire weekends 
and displayed episodes of violence.  

In a May 1998 rating decision, the RO denied the veteran's 
claim for service connection for PTSD on the basis of 
inadequate stressors.

In a Notice of Disagreement dated in July 1998, the veteran 
provided the names of two former classmates who he said were 
killed in Vietnam.  He acknowledged that he was not present 
when they were killed, but "it was a stark reminder of how 
cheap life could be in Vietnam."  

On file is a September 1998 VA medical report signed by the 
veteran's readjustment counseling therapist and the chief of 
psychiatry services noting that the veteran had PTSD, was at 
that time going through a PTSD Residential Rehabilitation 
Program, and that his PTSD symptoms had worsened.  

In October 1998, the RO received an August 1998 summary 
report by a doctoral candidate for pastoral counseling who, 
after conducting a PTSD Scale DX, indicated that "[the 
veteran] does indeed suffer from PTSD as a result of his 
combat experience 22 years ago."

A discharge summary dated in October 1998 from the PTSD 
Residential Rehabilitation Program, states that the veteran 
"carries the diagnosis of PTSD, chronic, as a result of his 
war experiences."

The RO received the veteran's service personnel records from 
the National Personnel Records Center in February 1999 
showing that he served in Vietnam with H&S Company, 1st 
Engineering Battalion, as a wireman.  They show that he 
arrived in Vietnam on November 22, 1970, and departed on 
January 12, 1971.  They also contain a combat history record 
showing that the veteran participated in operations against 
the Vietcong in the republic of Vietnam on November 25, 1970, 
and was approved for the Vietnam Service Medal with 1 star on 
that date.

In an April 1999 statement, the veteran said that servicemen 
in his battalion were attached to several units to support 
them with communications.  He said that they moved around a 
lot and he was not informed as to the location every time.  
He said that his rank did not afford him the information that 
VA was requesting.

A staff psychiatrist at a VA medical facility submitted a 
letter in October 1999 stating that he had been treating the 
veteran for the past year for PTSD.  He opined that "[the 
veteran] clearly suffers from severe, chronic PTSD owing to 
stressors to which he was subjected in Vietnam."

During the November 1999 Board hearing, the veteran testified 
that his duties with the 1st Engineer Battalion in Vietnam 
included repairing telephone lines, monitoring radios and 
road sweep detail.  He said that his most stressful 
experiences was coming under rocket fire and automatic 
weapons fire in the afternoons and at night, and seeing and 
preparing mangled and dead bodies for their return to the 
states.  He estimated that the enemy fire occurred 
approximately three times a week and he was aware that a 
couple of guys were wounded in these attacks.  He recalled 
receiving incoming and small weapon firing on Christmas Eve 
night in December 1970.  He added that after performing road 
sweeps on one occasion a truck hit a mine and two men in the 
truck died.  He said that the men were not from his unit.  He 
added that he had not kept in touch with anyone he served 
with. 

A December 1999 decision from the Social Security 
Administration shows that the veteran was awarded disability 
insurance benefits beginning in September 1997 due to severe 
impairments of PTSD, depression and polysubstance abuse in 
remission.

The record contains VA outpatient psychiatric notes dated 
from the late 1990s to the early 2000s.

In May 2000, the veteran's sister and brother each submitted 
statements to the RO attesting to the change they saw in the 
veteran after he got out of service.  They said that he spent 
a lot of time by himself and was always angry.  

In September 2001, the U.S. Department of the Navy's Marine 
Corps Historical Center submitted declassified command 
chronologies of the 1st Engineer Battalion for the months of 
November and December 1970.  These records show that 
throughout the month of November 1970 the 1st Engineer 
Battalion remained committed to the combat engineer support 
of the 1st Marine Division and other "III MAF" Units with 
mine detection and clearance sweeps.  They also show that an 
average of 12 Combat Engineers were employed in demolition 
teams rendering close combat support to the 1st and 5th Marine 
Regiments on platoon and company size operations.  
Furthermore, these records show that during the reporting 
period of November, there were a total of 821 enemy sightings 
with 79 enemy initiated contacts.  One enlisted man was 
killed in action along with three hostile enlistees.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f). [Parenthetically, the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a)-which incorporates the provisions 
of the Fourth Edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV)-is more favorable to 
the veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  A more recent 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The United States 
Court of Appeals for Veteran's Claims (Court) has held that 
the VA must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, the VA determines either that a veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

As indicated above, the veteran has alleged that his most 
stressful experience in service was his exposure to enemy 
fire shortly after arriving in Vietnam while serving with the 
H&S Company, 1st Engineering Battalion.  His allegation 
regarding this stressor has been consistent throughout the 
record and includes a notation on a November 1997 VA PTSD 
program record as follows, "[The veteran's] worst combat 
experience that still vivid in his memory were when he first 
got to Vietnam, the constant enemy attack at nights, also 
hearing the constant firing at night."  His unit records 
show that his battalion provided combat engineer support of 
the 1st Marine Division and other "III MAF" units and that 
there were a total of 821 enemy sightings with 79 enemy 
initiated contacts.  They also show that one enlisted was 
killed in action and three hostile enlistees were killed.  In 
addition, a service personnel record clearly states in regard 
to combat history that the veteran participated in operations 
against the Vietcong in the republic of Vietnam on November 
25, 1970, which is shortly after the veteran arrived in 
Vietnam.   

In view of the above-noted evidence showing that the veteran 
directly encountered military foes while serving in republic 
of Vietnam, the Board finds that he engaged in combat with 
the enemy.  Consequently, his reported combat related 
stressors, such as coming under enemy fire on several 
occasions (during which individuals were injured), do not 
require any further corroboration.  Furthermore, the medical 
evidence suggests that experiences relating to exposure to 
enemy fire, in and of themselves, are sufficient to support 
Furthermore, the Board finds that this stressor, in and of 
itself, is sufficient to satisfy the criteria for the grant 
of service connection.  

The record includes several diagnoses of PTSD, to include as 
reflected in a January 1998 VA medical center discharge 
summary, a February 1998 VA examination report, and an 
October 1998 discharge summary from a VA PTSD Residential 
Rehabilitation Program.  As far as linking the veteran's PTSD 
to service, the coordinator of the VA PTSD Residential 
Rehabilitation Program stated in October 1998 that the 
veteran "carries the diagnosis of PTSD, chronic, as a result 
of his war experiences."  In addition, the veteran's 
treating VA psychiatrist stated in October 1999 that the 
veteran "clearly suffers from severe, chronic PTSD owing to 
stressors to which he was subjected in Vietnam."  While 
these VA physicians don't explicitly relate the PTSD 
diagnosis to any specific in-service experience 
(particularly, coming under enemy fire, during which several 
individuals were injured), and the medical records include 
references to other stressful in-service experiences that are 
not specific to combat, the Board would point out that the 
record, to include at least some of the above-noted reports, 
are replete with references to the veteran's experiences 
associated with coming under enemy fire.  Given these 
numerous references, and the November 1997 medical opinion 
indicating that exposure to enemy fire was the veteran's 
worst reported stressor, the Board finds that the medical 
evidence at least suggests that that such stressor, alone, is 
sufficient to support a diagnosis of PTSD.  Affording the 
veteran the benefit of the doubt on the question of the 
sufficiency of the stressor (see 38 U.S.C.A. § 5107(b) and 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)), the 
Board finds that a medical link between the veteran's combat-
related stressor and his PTSD is established.  

Under the circumstances of this case, the Board finds that 
the three elements for establishing service connection for 
PTSD have been satisfied, i.e. a current diagnosis of the 
disorder, credible evidence that the claimed stressors 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the in-service 
stressor.  See 38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is warranted. 




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

